bhutaniemploymentagre_image1.jpg [bhutaniemploymentagre_image1.jpg]


This Employment Agreement (the “Agreement”) is entered into for employment as
Chief Executive Officer beginning on September 4, 2019 (the “Effective Date”) by
and among GoDaddy.com, LLC (the “Company”), GoDaddy Inc. (“GoDaddy”), Desert
Newco, LLC (“Parent”) and Aman Bhutani (“Executive”) (hereinafter collectively
referred to as the “Parties”).
Summary of Material Terms
Term
Summary
Cross-Reference
Position
Chief Executive Officer and Director
Section 1
Reports to
Board of Directors
Section 1
Employment Term
Through December 31, 2024 unless extended
Section 2
Annual Salary
$1,000,000
Section 3(a)
Annual Target Bonus
100% of annual salary
Section 3(b)
Non-Change in Control Severance
•    Any earned but unpaid salary or bonus
•    100% of annual salary
•    100% Annual Target Bonus for year of termination
•    Payment equal to the cost of health insurance coverage for 18 months
•    Acceleration of time-based equity awards that would have vested in next 12
months
•    Pro-rata vesting of performance-based equity awards that would have vested
for the performance period in which termination occurs, based on actual
performance
Section 5(b)(iii)
Change in Control Severance
•    Any earned but unpaid salary or bonus
•    150% of annual salary
•    150% of Annual Target Bonus for the year of termination
•    Payment equal to the cost of health insurance coverage for 18 months
•    Acceleration of all time-based and performance-based equity awards (at the
greater of target or actual performance)
Section 5(b)(iv)

1.Duties and Scope of Employment. Executive will serve as the Chief Executive
Officer of GoDaddy and the Company reporting to GoDaddy’s Board of Directors
(the “Board”), and will perform the duties, consistent with this position, as
the Board reasonably assigns. Effective as of the Effective Date, Executive will
be appointed to serve as a member of the Board and during the period in which
Executive is serving as Chief Executive Officer, GoDaddy shall nominate
Executive to continue such service on the Board.
2.    Employment Term. Subject to the provisions of Section 5, beginning on the
Effective Date and, continuing until December 31, 2024, Executive will be
employed with the Company on the terms and subject to the conditions set forth
in this Agreement; provided, however, that beginning on December 31, 2023 and on
each one year anniversary thereafter (each an “Extension Date”), the Employment
Term will be automatically extended for an additional one-year period, unless
the Company or Executive provides the other party written notice at least 30
calendar days before the Extension Date that the Employment Term will not be
extended.


1



--------------------------------------------------------------------------------




3.    Compensation.
(a)    Signing Bonus. Executive will receive a signing bonus of $1,000,000.00
(less applicable taxes, deductions and withholdings), payable in the first pay
period after his start date. If Executive’s employment with GoDaddy ends within
a year of Executive’s start date due to Executive’s resignation without Good
Reason or termination by the Company for Cause, Executive will be required to
return a pro-rated portion of the net after-tax amount of the signing bonus, in
an amount proportional to the amount of time between Executive’s last day of
employment and the one year anniversary of his start date.
(b)    Base Salary. The Company will pay Executive an annual salary of
$1,000,000.00 as compensation for services (the “Base Salary”). The Base Salary
will be paid according to the Company’s normal payroll practices and subject to
the usual and required withholdings. Executive’s salary may be reviewed and
adjusted annually by the Board.
(c)    Annual Bonus.
(i)    Commencing with the 2019 fiscal year, Executive will be eligible to earn
an annual cash Management by Objective (“MBO”) bonus equal to 100% of
Executive’s annual base salary, based upon achievement of individual and
corporate performance goals. The individual and corporate goals are weighted –
which means that 80% of Executive’s target annual cash bonus is based on company
goals (subject to minimum and maximum limits as established by the Board of
Directors (“Board”) or the Compensation Committee of the Board (the
“Committee”)) and 20% is comprised of Executive’s individual goals. Payment of
the 2019 annual bonus will be prorated based on Executive’s start date with
GoDaddy. The annual bonus is paid when practicable after the Board or Committee
determines it has been earned, subject to Executive being employed on the date
of payment.
(ii)     For all fiscal years, if a non-individual performance target is lowered
for other senior executives, then it will be lowered for Executive as well. If
any Annual Bonus is earned, it will be paid when practicable after the Committee
determines it has been earned, subject to Executive being employed on the date
of payment (except as provided herein). For future years, the Committee may
modify the structure and performance objectives used for Annual Bonus
determinations.
(d)    Equity Awards. As soon as practicable following, and in no event more
than thirty (30) days after, the Effective Date, Executive will be granted an
equity award with an aggregate value of $20,000,000.00 covering GoDaddy Inc.
Class A common stock (the “Equity Awards”), which will be governed by the terms
and conditions of the GoDaddy Inc. 2015 Equity Incentive Plan (the “2015
Incentive Plan”) and the publicly-filed and currently available forms of award
agreement thereunder (collectively, including the 2015 Incentive Plan, the
“Equity Documents”) to be allocated as follows:
(i)    33.33% to time-based Restricted Stock Units (“RSUs”);
(ii)    33.33% to performance-Based restricted stock units (“PSUs”); and
(iii)    33.34% to time-based Stock Options (“Stock Options”).
The number of shares of GoDaddy Inc. Class A common stock subject to Executive’s
Equity Awards will be calculated by dividing (1) the value of the proposed RSU
and PSU awards by the 30-trading day volume weighted average price as of the
last trading day of the month prior to Executive’s start date (“30-day VWAP”)
and (2) the value of the proposed Stock Option award by the 30-day VWAP
multiplied by the Black-Scholes factor.
(e)    Equity Award Vesting. Executive’s equity grant will vest as follows,
provided Executive continues to be a Service Provider (as defined in the 2015
Incentive Plan) through the applicable vesting date:
(i)    Stock Options. Executive’s Stock Option award will vest over a 4-year
period as follows: (a) 30% will vest on the 1st anniversary of Executive’s vest
start date (“Initial Option Vesting Date”); (b) 7.5% will vest on


2

--------------------------------------------------------------------------------




the quarterly anniversary of the Initial Option Vesting Date for each of the
next 4 quarters; and (c) 5% will vest on each quarterly anniversary thereafter
for each of the next 8 quarters.
(ii)    RSUs. Executive’s RSU award will vest over a 4-year period as follows:
(a) 30% of the RSUs will vest on the first day of the month following the 1-year
anniversary of Executive’s vest start date (the “Initial RSU Vesting Date”); (b)
7.5% of the RSUs will vest on the quarterly anniversary of the Initial RSU
Vesting Start Date for each of the next 4 quarters; and (c) 5% of the RSUs will
vest on each quarterly anniversary thereafter for each of the 8 quarters.
(iii)    PSUs. Executive’s PSU award will vest based on the Company’s
achievement of its performance goals for fiscal years 2020, 2021, 2022 and 2023,
achievement of which shall be determined solely by the Committee and the Board
and vest as follows, provided Executive continues to be a Service Provider
through the applicable date: 25% of the PSUs shall vest annually on the date the
Committee and the Board determine whether and to what extent the applicable
performance targets have been met.
(f)    Annual Focal Equity Awards. Beginning with the Company’s 2021 year and
each fiscal year thereafter during the term of this Agreement (and subject to
the approval of the Board), Executive will receive an annual focal equity award
in accordance with the Board’s and Committee’s past practice, including the
timing of making the grant, the Company’s and Executive’s performance, and
reviewing the market compensation data of the Company’s peer group companies
(which are identified annually by the Compensation Committee), to be allocated
as follows:
(i)    33.33% to PSUs;
(ii)    33.33% to time-based RSUs; and
(iii)    33.34% to time-based Stock Options.
Each year, the number of shares subject to the RSUs and PSUs will be calculated
by dividing the value of Executive’s proposed equity awards by the volume
weighted average price for the 30 trading days immediately preceding the grant
date, and for the Stock Option portion of the equity award, by dividing the
value of the proposed equity award by the volume weighted average price for the
30 trading days immediately preceding the grant date multiplied by the
Black-Scholes factor. Vesting of these equity awards will be in accordance with
the vesting schedule no less favorable than the vesting schedule generally
applicable to the Company’s executive officers’ contemporaneous grants, and
further subject to Executive continuing to be a Service Provider through each
vesting date.
(g)    Additional Terms. In the event a Change in Control (as defined in the
Plan) where any outstanding Awards granted to Executive are not to be continued
as contemplated under Section 14(c) of the Plan, then notwithstanding any
provision of the 2015 Incentive Plan (including Section 18 thereof) or any award
agreement to the contrary, the vesting of those Awards will accelerate in full
such that Executive will receive payment of the full value thereof, or, to the
extent applicable, the reasonable opportunity to exercise any such Awards ahead
of the closing of the Change in Control.
4.
Employee Benefits.

(a)    Executive will be entitled to participate in the employee benefit plans,
including invention incentive programs, maintained by the Company and generally
applicable to senior executives of the Company. The Company may cancel or change
the benefit plans and programs it offers and those changes will not breach this
Agreement.
(b)    During and after Executive’s employment by the Company and service on the
Board, Executive will be provided coverage under the Company’s directors’ and
officers’ liability insurance policy and form of indemnification agreement as in
effect for other senior executives of the Company and its Board members. In
addition, and concurrently with the execution of this Agreement, the Company and
Executive shall enter into an indemnification agreement.


3

--------------------------------------------------------------------------------




5.    Termination of Employment; Severance.
(a)    At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company will be “at-will” employment and may be terminated
at any time with or without Cause or notice. Executive understands and agrees
this at-will employment relationship will not be modified or amended unless it
is done in a writing that complies with Section 10(f) and Section 10(i) and
explicitly references this Section 5(a). Executive’s employment will terminate
upon the earlier to occur of
(i)    a termination by the Company with or without Cause (for clarity,
including Executive’s termination in connection with the Company delivering
notice to Executive that the Company will not renew the employment term pursuant
to Section 2 above if Executive is able and willing to continue employment on
the terms set forth in this Agreement at the time of such notice of non-renewal
and further that Executive continues to perform services hereunder through the
remainder of the term of the Agreement, or if earlier, the date set forth in the
notice);
(ii)    Executive’s Disability or death; or
(iii)    a resignation by Executive with or without Good Reason.
(b)    Terminations of Employment. Executive’s employment may be terminated
under various scenarios addressed in this Section 5(b). Upon any termination of
employment, Executive will receive benefits described in Section 5(b)(i).
Depending on the circumstances of the termination of employment, subject to the
conditions in Section 6, Executive may be entitled to a lump sum payment of the
amounts listed under one of Section 5(b)(ii), Section 5(b)(iii), or Section
5(b)(iv). Executive agrees that upon termination of Executive’s employment for
any reason, Executive will resign as of the date of such termination and to the
extent applicable, from the Board (and any committees thereof), the board of
directors (and any committees thereof) of any of the Company’s affiliates and
from any other positions Executive holds with the Company or any of its
affiliates.
(i)    Termination for Cause or Resignation Other Than for Good Reason.
Executive’s employment may be terminated for Cause, effective upon the Company’s
delivery to Executive of a Notice of Termination or Executive may resign. If
Executive’s employment is terminated for Cause or Executive resigns other than
for Good Reason, Executive will receive:
(1)    the Base Salary accrued through the termination date, payable under the
Company’s usual payment practices;
(2)    reimbursement within 60 days following submission by Executive to the
Company of appropriate supporting documentation for any unreimbursed business
expenses properly incurred by Executive prior to the termination date; provided
that claims for reimbursement are submitted, under Company policy, to the
Company within 90 days following the termination date; and
(3)    any fully vested and non-forfeitable employee benefits to which Executive
may be entitled under the Company’s employee benefit plans (other than benefits
in the nature of severance pay) (the amounts described in clauses (1) through
(3) above are referred to later as the “Accrued Obligations”).
(ii)    Termination by Reason of Disability or Death. Executive’s employment may
be terminated effective upon the Company’s delivery to Executive of a Notice of
Termination if Executive becomes Disabled and will automatically terminate upon
Executive’s death. Upon termination of Executive’s employment for either
Disability or death, Executive or Executive’s estate (as the case may be) will
receive:
(1)    the Accrued Obligations;
(2)    any earned but unpaid Annual Bonus for a prior year. For the avoidance of
doubt, if Executive is terminated after the end of a fiscal year but before
annual bonuses are approved and paid to other senior executives in the normal
course of business, then Executive will receive an Annual Bonus for the prior
fiscal year, the actual amount of which will still be subject to the achievement
of any performance targets as established by the Company


4

--------------------------------------------------------------------------------




the achievement of which will be determined by the Company. Any payment under
this Section 5(b)(ii)(2) will be paid on the first to occur of (A) the date on
which Annual Bonuses are paid generally to the Company’s senior executives for
the prior year or (B) no later than one day prior to the date that is 2½ months
following the last day of the fiscal year in which such termination occurred;
and
(3)    a prorated Annual Bonus amount for the year of termination, if any would
have been payable to Executive based on achievement of performance criteria if
Executive had remained employed through the full fiscal year in which the
termination of employment occurred. The prorated amount will be calculated based
on the number of calendar days employed and any such prorated amount will be
paid no later than one day prior to the date that is 2½ months following the
last day of the fiscal year in which such termination occurred.
(iii)    Termination Without Cause, Resignation for Good Reason. Executive’s
employment may be terminated without Cause effective upon the Company’s delivery
to Executive of a Notice of Termination, or by Executive’s resignation for Good
Reason effective 60 days following delivery to the Company of Notice of
Termination provided such delivery is within 90 days following Executive’s
initial actual knowledge of the occurrence of events that result in Good Reason.
No resignation for Good Reason will be effective unless during the 30-day period
following the delivery of the Notice of Termination, the Company has not cured
the events that result in Good Reason. If Executive’s employment is terminated
without Cause (other than by reason of death or Disability), or if Executive
resigns for Good Reason, Executive will receive:
(1)     the Accrued Obligations;
(2)     any earned but unpaid Annual Bonus for a prior year;
(3)     an amount equal to 100% of the target Annual Bonus for the year of
termination;
(4)     a payment equal to 100% of the annual Base Salary in effect on the
termination date;
(5)     a payment equal to the cost of health insurance coverage under COBRA for
18 months;
(6)     accelerated vesting of the portion of each of Executive’s GoDaddy equity
awards that vests solely based on service (including the Option and RSUs but
excluding the PSUs or any other performance-based GoDaddy equity awards) that
would have vested during the 12 months following the termination date had
Executive continued to be a Service Provider under the 2015 Incentive Plan
through such period and
(7)     vesting of the portion of each of Executive’s GoDaddy equity awards that
would have vested in whole or in part upon satisfaction of performance criteria
(including the PSUs) for the performance period(s) ending on or within twelve
(12) months following the termination date assuming Executive’s continuous
service through each such performance period (with any individual performance
criteria deemed fully satisfied) and based on the extent, if any, that the
underlying performance criteria for such performance period (s) are satisfied
with respect to such awards and multiplied by a fraction, the numerator of which
is the number of calendar days elapsed in each such performance period as of the
date of Executive’s termination of employment and the denominator of which is
365. Such awards shall be settled within five (5) days of the determination of
the attainment of the performance criteria for such performance period(s).
(iv)    Termination of Employment During a Change in Control Period. If
Executive’s employment is terminated under circumstances that would entitle
Executive to payment of benefits under Section 5(b)(iii) and such termination of
employment occurs during the period that begins three months prior to a Change
in Control and ends on the date that is 18 months after a Change in Control,
then Executive will receive the benefits described in Section 5(b)(iii), but the
payment in Section 5(b)(iii)(3) will be equal to 150% of target Annual Bonus,
the payment in Section 5(b)(iii)(4) will be equal to 150% of annual Base Salary
in effect on the termination date (or the date immediately prior to the Change
in Control if higher), the health insurance coverage payment in Section
5(b)(iii)(5) will be for 18 months, and the vesting acceleration benefit in
Section 5(iii)(6) will apply to 100% of the then-unvested portion


5

--------------------------------------------------------------------------------




of Executive’s time-based and performance-based GoDaddy equity awards (with
vesting of Executive’s performance-based GoDaddy equity awards to be determined
assuming attainment of the greater of target level performance or actual
performance and with any individual performance criteria deemed fully
satisfied).
(c)    Exclusive Remedy. If a termination of Executive’s employment with the
Company occurs, the provisions of this Section 5 are intended to be and are
exclusive and in lieu of any other rights or remedies to which Executive or the
Company may otherwise be entitled, whether at law, tort or contract, in equity,
or under this Agreement. Executive will be entitled to no severance or other
benefits upon termination of employment other than those benefits expressly set
forth in this Section 5.
6.    Conditions to Receipt of Severance; No Duty to Mitigate.
(a)    Separation Agreement and Release of Claims. Executive will not receive
severance pay or benefits other than the Accrued Obligations unless
(x) Executive signs and does not revoke a separation agreement and release of
claims mutually agreeable between Executive and the Company based on the
Company’s form release of claims for senior Company executives in effect at the
time of Executive’s termination to be provided to Executive at the time of such
termination (the “Release”) and (y) such Release becomes effective and
irrevocable no later than sixty (60) days following the termination date (such
deadline, the “Release Deadline”). If the Release does not become effective and
irrevocable by the Release Deadline, Executive will forfeit any rights to
severance or benefits under this Agreement. All payments will be made upon first
Company payroll date following the effectiveness of the Release but will be
delayed until the first payroll date in the next-subsequent calendar year if the
60-day Release window spans two calendar years and the first payroll date in the
next-subsequent calendar year is later (and it’s necessary so their timing does
not result in the imposition on Executive of additional taxes under Section
409A). For avoidance of doubt, although Executive’s severance payments and
benefits are contractual rights, not “damages,” Executive is not required to
seek other employment or otherwise “mitigate damages” as a condition of
receiving such payments and benefits.
(b)    If any amount or benefit that would constitute non-exempt “deferred
compensation” under Internal Revenue Code (“Code”) Section 409A would be payable
under this Agreement by reason of Executive’s “separation from service” during a
period in which Executive is a “specified employee” (within the meaning of
Section 409A as determined by the Company), then to the extent necessary to
avoid the imposition on Executive of additional taxes under Section 409A, any
payment or benefits will be delayed until the earlier of six (6) months and one
(1) day following Executive’s separation from service or Executive’s death.
(c)    Each payment and benefit payable under this Agreement is intended to
constitute a separate payment under Treasury Regulations Section 1.409A-2(b)(2).
(d)    Covenants. Executive’s receipt of any payment or benefits other than
Accrued Obligations will be subject to Executive continuing to comply with his
confidentiality obligations to the Company and Section 9 hereof, provided that
no breach of the foregoing shall constitute grounds for terminating any such
payments or benefits unless and until the Company shall have given Executive
reasonably detailed written notice of such breach and reasonable opportunity to
cure, and Executive shall have failed to reasonably cure such material breach in
a timely manner. In no event shall Executive be required to re-pay or restore to
the Company any such payments or benefits paid (or due) prior to the occurrence
of any such uncured noncompliance.
7.    Definitions.
(a)    Cause means (i) willfully engaging in illegal conduct or gross misconduct
that is materially injurious to the Company or any of its Subsidiaries (as
defined in the 2015 Incentive Plan); (ii) conviction of, or entry of a plea of
nolo contendere or guilty to, a felony or a crime of moral turpitude;
(iii) engaging in fraud, material misappropriation, embezzlement or any other
act or acts of dishonesty resulting or intended to result directly or indirectly
in a gain or personal enrichment to Executive at the expense of the Company or
any of its Subsidiaries;


6

--------------------------------------------------------------------------------




(iv) willful material breach of any written policies of the Company or any of
its Subsidiaries including any agreement between Executive and the Company (to
the extent such policy or policies were previously provided to Executive); or
(v) willful and continual failure to substantially perform his duties with the
Company or any of its Subsidiaries (other than a failure resulting from his
incapacity due to physical or mental illness), which failure has continued for a
period of at least 30 days after a written demand for substantial performance is
delivered to Executive by the Company or one of its Subsidiaries which
specifically identifies the manner in which the Company believes Executive has
not substantially performed Executive’s duties.
(b)    Change in Control means Change in Control as defined in the 2015
Incentive Plan.
(c)    Disabled means physically or mentally incapacitated and unable for a
period of six (6) consecutive months or for an aggregate of nine (9) months in
any twenty-four (24) consecutive month period to perform Executive’s duties
(such incapacity is a “Disability”). Any question as to the existence of a
Disability will be determined in writing by a qualified independent physician
mutually acceptable to Executive and the Company. If Executive and the Company
cannot agree as to a qualified independent physician, each will appoint a
physician and those two physicians will select a third physician who will make
such determination in writing. The determination will be final and conclusive
for this Agreement.
(d)    Good Reason means (i) a material reduction of Executive’s duties,
position, reporting structure, or responsibilities, relative to Executive’s
duties, position, reporting structure or responsibilities as of the Effective
Date (including, without limitation, any requirement that Executive report to
any person(s) other than the Board); (ii) a material reduction in Executive’s
Base Salary or Annual Bonus as of the Effective Date; (iii) the relocation of
Executive’s place of employment to a facility or location more than thirty-five
(35) miles from Executive’s current place of employment; or (iv) the Company’s
or GoDaddy’s material breach of this Agreement or any other agreement with
Executive.
8.    Limitation on Payments; Section 280G. If any severance or other benefits
payable to Executive (i) are “parachute payments” within the meaning of Code
Section 280G and (ii) but for this Section 8, would be subject to the “golden
parachute” excise tax imposed by Section 4999 of the Code, then Executive’s
severance benefits will reduced to a level that will result in no tax under Code
Section 4999 unless it would be better economically for Executive receive all of
the benefits and pay the excise tax. If a reduction in benefits is necessary for
this purpose, then the reduction will occur in the following order (1) reduction
of the cash severance payments; (2) cancellation of accelerated vesting of
equity awards; and (3) reduction of continued employee benefits. If the
acceleration of vesting of equity award compensation is to be reduced, that
acceleration of vesting will be cancelled in the reverse order of the grant date
of Executive’s equity awards. Any determination required under this Section 8
will be made in writing by an independent professional services firm chosen by
the Company immediately prior to a Change in Control and paid for by the Company
and that determination will be conclusive and binding upon Executive and the
Company for all purposes.
9.    Covenants.
(a)    Concurrently with his entry into this Agreement, Executive has entered
into the At-Will Employment, Confidential Information, Non-Compete, Work Product
& Arbitration Agreement attached as Exhibit A.
(b)    During the Employment Term and continuing for a period of 1 year after
Executive’s termination date, Executive agrees not to make any public statement
that is intended, or may reasonably be expected to harm the reputation,
business, prospects or operations of the GoDaddy, Parent or any of their
subsidiaries (including the Company), any of the investment funds invested in
Parent or any affiliated funds (all of the foregoing collectively, the “Company
Group”); provided, that the non-disparagement provisions of this Section 9(b)
will not apply to any statements that Executive makes in addressing any
disparaging statements made by the Company Group or their respective officers
and/or its directors regarding Executive or Executive’s performance as an
employee of the Company so long as Executive’s statements are truthful. GoDaddy,
Parent and their subsidiaries (including the


7

--------------------------------------------------------------------------------




Company) shall instruct their respective officers and directors to refrain from
making any disparaging statements about Executive for the same period for which
Executive is subject to the non-disparagement provisions of this Section 9(b);
provided, however, that the non-disparagement provisions will not apply to any
statements that GoDaddy, Parent or any of their subsidiaries (including the
Company) or their respective officers and directors make in addressing any
disparaging statements made by Executive regarding the Company Group or its
officers and directors so long as such statements are truthful. Executive,
Parent, GoDaddy and the Company expressly consider the restrictions contained in
this Section 9(b) to be reasonable.
10.    Miscellaneous.
(a)    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Washington, without regard to conflicts
of laws principles thereof.
(b)    Entire Agreement. This Agreement along with the Offer Letter, the At-Will
Employment, Confidential Information, Non-Compete, Work Product & Arbitration
Agreement, and the Equity Documents, contains the entire understanding of the
parties with respect to Executive’s employment and supersedes any prior
agreements or understandings (including verbal agreements) between the parties
relating to the subject matter of this agreement. There are no restrictions,
agreements, promises, warranties, covenants or undertakings between the parties
with respect to the subject matter herein other than those expressly set forth
herein. Notwithstanding the foregoing, Executive shall be covered by the
Company’s applicable liability insurance policy and its indemnification
provisions for actions taken on behalf of the Company during the course of
Executive’s employment. This Agreement may not be altered, modified, or amended
except by written instrument signed by the parties that references this Section
10(b).
(c)    Severability. In the event that any one or more of the provisions of this
Agreement will be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement will not be affected.
(d)    Assignment. Neither this Agreement nor any of Executive’s rights and
duties under it is assignable or delegable by Executive. Any purported
assignment or delegation by Executive will be null and void. This Agreement may
be assigned by the Company to a person or entity which is an affiliate or a
successor in interest to substantially all of its business operations. Upon such
assignment, the rights and obligations of the Company hereunder will become the
rights and obligations of such affiliate or successor person or entity.
(e)    Successors; Binding Agreement. This Agreement will inure to the benefit
of and be binding upon personal or legal representatives, executors,
administrators, successors and heirs.
(f)    Notice. The notices and all other communications provided for in this
Agreement will be deemed to have been duly given when delivered by hand or
overnight courier addressed to the addresses set forth below, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address will be effective only upon
receipt.
GoDaddy.com, LLC        To most recent address as set forth
14455 North Hayden Road, Suite 100        in Executive’s personnel records
Scottsdale, AZ 85260
Attention: Chief Legal Officer
(g)    Executive Representations. Executive represents to the Company that the
execution of this Agreement by Executive and the Company and the performance of
Executive’s duties hereunder will not breach, or otherwise contravene, the terms
of any employment agreement or other agreement or policy to which Executive is a
party or otherwise bound. Executive acknowledges that he has had the opportunity
to discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.


8

--------------------------------------------------------------------------------




(h)    Cooperation. Subject to the Company’s compliance with Section 9(b) and
this Section 10(h), Executive will provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment with
the Company or its affiliates. Executive’s cooperation pursuant to this Section
10(h) will be at no cost to Executive, and if such cooperation occurs after the
termination of this Agreement, the Company will promptly advance or reimburse
all reasonable costs incurred by Executive in connection with such cooperation.
This provision will survive any termination of this Agreement. The Company will
provide reasonable compensation to Executive for any services rendered at the
Company’s request.
(i)    Amendment; Waiver of Breach. No amendment of this Agreement will be
effective unless it is in writing and signed by both parties. No waiver of
satisfaction of a condition or failure to comply with an obligation under this
Agreement will be effective unless it is in writing and signed by the party
granting the waiver, and no such waiver will be a waiver of satisfaction of any
other condition or failure to comply with any other obligation. To be valid, any
document signed by the Company must be signed by the Company’s Chief Executive
Officer.
(j)    Counterparts. This Agreement may be executed in counterparts. Each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement.
Each party is signing this Agreement on the date set out below its signature.
GoDaddy.com, LLC
 
/s/ Nima Kelly
By: Nima Jacobs Kelly
July 30, 2019

        
Aman Bhutani
 
/s/ Aman Bhutani
July 30, 2019

GoDaddy Inc.
 
/s/ Nima Kelly
By: Nima Jacobs Kelly
July 30, 2019

Desert Newco, LLC (Soley for purposes of Section 9(b) hereof)
 
/s/ Nima Kelly
By: Nima Jacobs Kelly
July 30, 2019





9

--------------------------------------------------------------------------------








EXHIBIT A
AT-WILL EMPLOYMENT, CONFIDENTIAL INFORMATION, NON-COMPETE, WORK PRODUCT &
ARBITRATION AGREEMENT
At-Will Employment, Confidential Information, Non-Compete, Work Product &
Arbitration Agreement
This Agreement between GoDaddy.com, LLC, a Delaware limited liability company
with its headquarters in Scottsdale, Arizona, its subsidiaries, affiliates,
successors or assigns (“GoDaddy” or the “Company”), and the undersigned employee
(“Employee”), is effective on the date that Employee’s employment with GoDaddy
actively begins, or the date that Employee signs this agreement (the
“Agreement”), whichever is later.
1.Consideration. Signing this Agreement is a requirement of Employee’s
employment with GoDaddy and Employee agrees that employment, if signed on
initial hire, or continued employment, if signed during employment, and
Employee’s receipt of the compensation, pay raises, the Company’s confidential
and proprietary information, and other benefits paid to Employee by the Company,
at present and in the future, and its promise to arbitrate all
employment-related disputes, is adequate consideration for entering this
Agreement. Furthermore, in connection with that employment, GoDaddy will provide
Employee with GoDaddy’s confidential information and trade secrets.
2.At-Will Employment. This Agreement does not change the at-will employment
relationship between Employee and GoDaddy, which means that either party may
terminate the employment relationship at any time with or without cause, reason
or notice, subject to the obligations of the parties hereto under any written
employment or other written agreement.
3.Duty of Loyalty. While employed with GoDaddy, Employee must faithfully and
loyally serve GoDaddy and will not take any actions that would interfere with
the business of GoDaddy, or conduct work similar to the work Employee performs
for GoDaddy for any company or person without the specific written permission of
GoDaddy. These obligations are in addition to the common law and statutory
duties that apply to Employee as an agent of GoDaddy, such as the general duty
of loyalty owed by an agent. Notwithstanding the foregoing or anything in this
Agreement, it shall not be a violation of any provision of this Agreement for
Employee to continue to serve as a member of or advisor to the board of director
of the New York Times Company.
4.Non-Competition. Employee shall not, during the course of Employee’s
employment and for a period of one year (and if one year is determined by a
court to be unenforceable, for a period of 6 months) following the termination
of Employee’s employment with GoDaddy, serve as a partner, principal, licensor,
licensee, employee, consultant, officer, director, manager, agent, affiliate,
representative, advisor, promoter, associate, investor, or otherwise for (except
for passive ownership of up to three percent (3%) or less of any entity whose
securities have been registered under the Securities Act of 1933, as amended, or
Section 12 of the Securities Exchange Act of 1934, as amended) a competitor in
the same or a similar capacity to which Employee provided services to GoDaddy or
GoDaddy’s customers within the prior two years of Employee’s employment. A
competitor is a person or business that offers products or services that are the
same or similar in function or purpose to any products or services provided by
GoDaddy.com, LLC, GoDaddy, Inc. or their respective subsidiaries as of the date
of the termination of Employee’s employment, including any products or services
that any of the foregoing entities have taken material steps toward developing
and providing as of such date of termination. Because of the nature of services
provided on the Internet, this restriction is not geographically limited,
provided, however, that if a court determines that the lack of a geographical
limitation renders any part of this Agreement unenforceable, this restriction
shall be limited to providing such products or services within a 50 mile radius
(and if a 50 mile radius is determined by a court to be unenforceable, within a
radius of 30







--------------------------------------------------------------------------------







miles) from the location in which Employee was employed by GoDaddy at the time
of the termination of Employee’s employment.
In consideration for the foregoing non-competition covenant, GoDaddy shall
provide Employee confidential, proprietary, and trade secret information of
GoDaddy, including but not limited to financial data, customer information,
pricing, or similar confidential information. GoDaddy’s confidential,
proprietary, and trade secret information, which Employee acknowledges is
sufficient consideration to enter into this Agreement, provides GoDaddy with a
competitive advantage in the marketplace. Employee acknowledges that Employee
will derive significant value from GoDaddy providing Employee with confidential
information and trade secrets to enable Employee to optimize the performance of
Employee’s job duties.  Employee further acknowledges that Employee’s
fulfillment of the obligations in this Agreement, including but not limited to,
Employee’s obligations in Sections 4, 5, and 7, is necessary to protect
Confidential Information and preserve the value and goodwill of GoDaddy. 
Employee also acknowledges the time, geographic and scope limitations in
Sections 4 and 7 are fair and reasonable in all respects, especially in light of
GoDaddy’s need to protect Confidential Information and the scope and nature of
the GoDaddy’s business, and that Employee will not be precluded from gainful
employment. In the event of Employee’s breach or violation of Sections 4 and/or
7, the restricted periods in Sections 4 and 7 shall be tolled until such breach
or violation has been duly cured or resolved.
In the event that any portion of Employee’s non-competition covenant is deemed
overbroad or unreasonable, the Parties expressly request that the Court reform
the covenant to render it reasonable and not overbroad, and the Parties
acknowledge that it is the Parties’ intent to reform the agreement in the
broadest manner possible to render it enforceable rather than to invalidate the
Agreement.
5.Non-Disclosure of Confidential Information. Employee will maintain the
confidentiality of all Confidential Information, as defined herein, and will not
engage in any unauthorized use or disclosure of Confidential Information during
employment at GoDaddy and for as long as the information is maintained as
Confidential Information by GoDaddy. “Confidential Information” refers to
proprietary information in any form related to GoDaddy’s business that GoDaddy
has not made public or has not authorized for public disclosure and that is not
already generally known to the public or to other persons who might obtain value
or competitive advantage from its disclosure or use for so long as such
proprietary information remains not generally known to the public or to such
other persons (other than through any breach of Employee’s obligations
hereunder). Confidential Information includes, but is not limited to: a)
information identified by GoDaddy as Confidential, Internal Use Only or
Proprietary; b) GoDaddy’s trade secrets, information about released or
unreleased products, the marketing or promotion of any of GoDaddy’s products,
GoDaddy’s proprietary business policies or practices, litigation strategy or
contract negotiations; and c) the intellectual properties of GoDaddy. All
Confidential Information is and shall remain the property of GoDaddy, even if
disclosed to Employee. Notwithstanding the foregoing, nothing in this Agreement
is intended to limit Employee’s rights with respect to any disclosure made in
compliance with GoDaddy’s Notice of Immunity under the Defend Trade Secrets Act
(as set forth in the Employee Handbook). Notwithstanding the foregoing, nothing
in this paragraph or any other GoDaddy document or policy prohibits or limits
any employees from filing a charge or complaint with, or otherwise communicating
with or participating in any investigation or proceeding conducted by, any
federal, state or local government agency or commission (“Government Agencies”),
including disclosing documents or other information pertaining to GoDaddy
without giving notice to, or receiving further authorization from, GoDaddy.
Notwithstanding the foregoing, in making any such disclosures or communications,
employees should take all reasonable precautions to prevent any unauthorized use
or disclosure of information that may constitute GoDaddy Confidential
Information to any parties other than the Government Agencies. Employees are
also not permitted to disclose any GoDaddy attorney-client privileged
communications.





--------------------------------------------------------------------------------







6.Former Employer Information. Employee agrees that during Employee’s employment
with GoDaddy, Employee will not (i) improperly use, disclose, or induce GoDaddy
to use any proprietary information or trade secrets of any former or concurrent
employer or other person or entity; and (ii) bring onto the premises of GoDaddy
or transfer onto GoDaddy’s technology systems any unpublished document,
proprietary information, or trade secrets belonging to any such employer,
person, or entity unless consented to in writing by both GoDaddy and such
employer, person, or entity. Employee further agrees that if Employee has signed
a confidentiality agreement or similar type of agreement with any former
employer or other entity, that Employee will comply with the terms of any such
agreement to the extent that its terms are lawful under applicable law, Employee
represents and warrant that, to Employee’s knowledge after reasonable review of
Employee’s computers, cell phones, electronic devices, and documents, that
Employee has returned all property and confidential information belonging to all
prior employers.
7.Non-Solicitation. While employed by GoDaddy, and for a period of one year
following Employee’s employment with GoDaddy, Employee agrees: a) not to
encourage or induce any GoDaddy employees to end their employment relationship
with GoDaddy, and b) not to solicit any person or company that is a current
GoDaddy customer at the time of the solicitation or contact to offer the sale of
any services or products similar to those offered by GoDaddy, if Employee had
actual business contact with the customer or acquired Confidential Information
about the customer while employed by GoDaddy. For clarity, in no event shall
general advertisements or solicitations not intended to target any employees or
customers of GoDaddy (or the hiring of individuals who respond to such
advertisements) violate or breach the provisions of this Section 7.
8.Work Product Agreement. As an employee of GoDaddy, Employee may generate
“Inventions” (as defined below) that relate to the business or activities in
which GoDaddy is engaged. Such Inventions may be suggested by, or result from,
Employee’s exposure to GoDaddy’s confidential information, or arise out of
Employee’s employment with GoDaddy. Employee understands that if such Inventions
are not properly protected, they could be used to cause irreparable harm to
GoDaddy. As a result, Employee agrees that the restrictions contained in this
Agreement are reasonable and necessary to protect GoDaddy’s legitimate business
interests.
(a)    Assignment of Rights to Inventions. Employee agrees that Employee will
promptly make full written disclosure to the Company, will hold in trust for the
sole right and benefit of the Company, and hereby grants and assigns to the
Company, or its designee or nominee, all Employee’s rights, title and interest
in and to any and all inventions, original works of authorship, developments,
concepts, improvements, designs, discoveries, ideas, trade secrets, business
processes, software programs and code, software and systems documentation,
technical data and know-how, whether or not patentable or subject to register
under copyright or similar laws, which Employee may solely or jointly conceive
or develop or reduce to practice, or cause to be conceived or developed or
reduced to practice, during the period of time Employee is employed by the
Company (collectively referred to as “Inventions”), unless the Inventions were
developed outside regular business hours without using Company equipment or
resources and do not relate to any subject matter with which Employee’s work
with GoDaddy is or may be concerned or which relate to the business carried on
by GoDaddy. Employee understands and agrees that the decision whether or not to
commercialize or market any Invention developed by Employee solely or jointly
with others is within the Company’s sole discretion and for the Company’s sole
benefit and that no royalty will be due to Employee as a result of the Company’s
efforts to commercialize or market any such Invention.
(b)    Work for Hire. Employee agrees and acknowledges that all original works
of authorship (including literary works, computer programs and code, artistic
and graphic works, recordings, models, photographs, slides, motion pictures, and
audio-visual works, regardless of the form or manner in which documented or
recorded) which are made by Employee (solely or jointly with others) within the
scope of and during the period of Employee’s employment with the Company, and
which are protectable by copyright, whether or not copyright





--------------------------------------------------------------------------------







registration is actively sought by or granted to GoDaddy, are “works made for
hire,” as that term is defined in the United States Copyright Act.
(c)    Third Party Intellectual Property. Employee agrees not to: 1) bring any
trade secrets, software or code belonging to others to GoDaddy; or 2) use any
trade secrets, software or code belonging to others to produce work product for
GoDaddy without proper permission or license from the owners thereof and written
permission from GoDaddy.
(d)    Disclosure of Prior Inventions. Employee agrees to complete Exhibit A
describing all inventions, original works of authorship, development,
improvements, and trade secrets which were made by Employee prior to employment
with the Company (collectively referred to as “Prior Inventions”), which belong
to Employee, which relate GoDaddy’s proposed business, products or research and
development, and which are not assigned to the Company hereunder; or, if Exhibit
A is not completed, Employee represents that there are no such Prior Inventions.
If Employee in the course of employment with GoDaddy incorporates into a GoDaddy
product, process or service a Prior Invention owned by Employee, Employee hereby
grants to GoDaddy a nonexclusive, royalty-free, fully paid-up, irrevocable,
perpetual, worldwide license to make, have made, modify, use and sell such Prior
Invention as part of or in connection with any product, process or service, and
to practice any method related thereto.
(e)    Further Assurances. Employee agrees to reasonably assist GoDaddy, or its
designee, at GoDaddy’s expense, in every proper way to secure GoDaddy’s rights
in the Inventions in any and all countries, including the disclosure to GoDaddy
of all pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments, and all other instruments that
GoDaddy deems proper or necessary in order to apply for, register, obtain,
maintain, defend, and enforce such rights, and in order to deliver, assign and
convey to GoDaddy, its successors, assigns, and nominees the sole and exclusive
rights, title, and interest in and to all Inventions, and testifying in a suit
or other proceeding relating to such Inventions. Employee agrees that, if
GoDaddy is unable because of Employee’s unavailability, mental or physical
incapacity, or for any other reason to secure Employee’s signature with respect
to any Inventions, including, without limitation, for the purpose of applying
for or pursuing any application for any United States or foreign patents or mask
work or copyright registrations covering such Inventions, then Employee hereby
irrevocably designates and appoints GoDaddy and its duly authorized officers and
agents as Employee’s agent and attorney-in-fact, to act for and on Employee’s
behalf to execute and file any papers and oaths, and to do all other lawfully
permitted acts with respect to such Inventions to further the prosecution and
issuance of patents, copyright and mask work registrations with the same legal
force and effect as if executed by Employee. This power of attorney shall be
deemed coupled with an interest and shall be irrevocable. Employee further
agrees that Employee’s obligations under this Section 8(e) shall continue after
the termination of this Agreement.
9.Arbitration Agreement and Class Action Waiver. As a condition of Employee’s
employment with GoDaddy, and in consideration of Employee’s employment or
continued employment with the Company as stated above, Employee agrees to the
following provisions:
(a)    Arbitration. The parties agree that any and all controversies, claims, or
disputes with anyone (including the Company and any employee, officer, director,
shareholder, or benefit plan of the Company, in their capacity as such or
otherwise) arising out of, relating to, or resulting from Employee’s employment
with the Company or the termination of Employee’s employment with the Company,
shall be subject to binding arbitration in accordance with the Judicial
Arbitration & Mediation Services, Inc. (“JAMS”) Employment Arbitration Rules &
Procedures (“JAMS Rules”) that are in effect at the time the demand for
arbitration is made. The JAMS Rules are available online at www.jamsadr.com. The
Federal Arbitration Act shall continue to apply with full force and effect
notwithstanding the application of the JAMS procedural rules.





--------------------------------------------------------------------------------







Disputes that the parties agree to arbitrate, and thereby agree to waive any
right to a trial by jury, include any statutory claims under local, state, or
federal law, including, but not limited to, claims under Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Americans with
Disabilities Act of 1990, as amended, the Rehabilitation Act, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, the Genetic Information Non-Discrimination Act, the Sarbanes-Oxley Act, the
Worker Adjustment and Retraining Notification Act, the Employee Retirement
Income Security Act, the Family and Medical Leave Act, the Fair Labor Standards
Act, any claims of harassment, discrimination, and wrongful termination, breach
of contract claims, any statutory or common law claims, and any other claims
under federal, state, or local law or regulation. Employee further understands
that this Agreement to arbitrate also applies to any disputes that the Company
may have with Employee.
The Company and Employee agree that neither party will assert a group, class, or
collective action against the other, whether in arbitration or court. The
Company and Employee agree to waive the right to pursue any group, class, and
collective actions against the other. Claims shall only be submitted through
individual arbitration. Claims pertaining to different employees shall be heard
in separate proceedings.
Except for disputes concerning the enforceability of the group, class, and
collective action waiver, the parties agree to delegate to the arbitrator all
other claims or disputes regarding this Agreement (including but not limited to
its enforceability, scope of terms, and disputes regarding arbitrability under
this Agreement).
(b)    Procedure. The parties agree that any arbitration will be administered by
JAMS pursuant to the JAMS Rules. The parties agree that the arbitrator shall
have the power to decide any motions brought by any party to the arbitration,
including motions for summary judgment and/or adjudication, motions to dismiss
and demurrers, and motions for class certification, prior to any arbitration
hearing. The parties also agree that the arbitrator shall have the power to
award any remedies and relief available under applicable law. Employee agrees
that the decree or award rendered by the arbitrator may be entered as a final
and binding judgment in any court having jurisdiction thereof. Employee
understands that the Company will pay for any administrative or hearing fees
charged by the arbitrator or JAMS except that Employee shall pay any filing fees
associated with any arbitration that Employee initiates, but only so much of the
filing fees as Employee would have instead paid had Employee filed a complaint
in a court of law. Employee agrees that the arbitrator shall administer and
conduct any arbitration in accordance with the JAMS Rules and laws of the State
of Washington, and that the arbitrator shall apply Washington law to any dispute
or claim, without reference to rules of conflict of law. To the extent that the
JAMS Rules conflict with Washington law, Washington law shall take precedence.
Employee agrees that the decision of the arbitrator shall be in writing.
Employee agrees that any arbitration under this Agreement shall be conducted in
the county in which Employee works.
(c)    Remedy. Except as provided by Arizona law and this Agreement, arbitration
shall be the sole, exclusive, and final remedy for any dispute between Employee
and the Company. Accordingly, except as provided for by Arizona law and this
Agreement, neither Employee nor the Company will be permitted to pursue court
action regarding claims that are subject to arbitration.
(d)    Administrative Relief. Employee understands that this Agreement does not
prohibit Employee from pursuing an administrative claim with a local, state, or
federal administrative body or government agency that is authorized to enforce
or administer laws related to employment, including, but not limited to, the
Equal Employment Opportunity Commission or the National Labor Relations Board.
This Agreement does, however, preclude Employee from pursuing court action
regarding any such claim, except as permitted by law.
(e)    Voluntary Nature of Agreement. Employee acknowledges and agrees that
Employee is executing this Agreement voluntarily and without any duress or undue
influence by the Company or anyone else. Employee





--------------------------------------------------------------------------------







further acknowledges and agrees that Employee has carefully read this Agreement
and that Employee has asked any questions needed for Employee to understand the
terms, consequences, and binding effect of this Agreement and fully understand
it, including that Employee is waiving Employee’s right to a jury trial.
Employee agrees that Employee has been provided an opportunity to seek the
advice of an attorney of Employee’s choice before signing this Agreement.
Finally, Employee acknowledges and agrees that nothing in this Agreement alters
the at-will nature of Employee’s employment with the Company.
(f)    Opt-Out. Employee acknowledges that Employee has an opportunity to
opt-out of this Arbitration Agreement and Class Action Waiver and avoid being
bound by its terms. In order for Employee’s opt-out to be valid, Employee must
provide written notice of Employee’s request to opt-out of the Arbitration
Agreement and Class Action Waiver to Legal@GoDaddy.com. To be valid, Employee’s
written request to opt-out of the Arbitration Agreement and Class Action Waiver
must be sent within ten (10) days of the date Employee signed this Agreement.
10. Remedies. A violation of this Agreement by Employee will cause irreparable
harm and continuing injury to GoDaddy for which there is no adequate remedy at
law. As a result, if Employee violates this Agreement, GoDaddy will be entitled
to injunctive relief, specific performance and any other equitable relief
without the need to prove the inadequacy of money damages in addition to all
other legal remedies to which GoDaddy may be entitled, including but not limited
to actual and consequential damages and attorneys’ fees and costs.
11.    Controlling Law; Consent to Personal Jurisdiction. This Agreement shall
be construed and governed by the laws of the State of Washington and the Parties
consent to the exclusive jurisdiction of the federal or state courts of
Washington.
12.    Entire Agreement. This Agreement constitutes the entire agreement between
the Employee and GoDaddy regarding the subject of the Agreement. This Agreement
can only be changed by a written agreement signed by both Parties. None of the
provisions of this Agreement will be considered waived by any action or inaction
of the Parties, or their agents or employees, but only by an instrument in
writing signed by the Parties.
13.    Successors and Assigns. This Agreement shall automatically inure to the
benefit of all successors and assigns of GoDaddy without need for any further
action by GoDaddy or Employee. Employee expressly agrees that GoDaddy shall have
the right to assign this Agreement to its successors and assigns, and all
covenants and agreements hereunder shall inure to the benefit of or be
enforceable by said successors and assigns.
14.    Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction and cannot be reformed to
make it enforceable, then such provision shall be severed from this Agreement
and the remaining provisions shall remain in full force and effect.
15.    Waiver. Waiver by the Company of a breach of any provision of this
Agreement will not operate as a waiver of any other or subsequent breach.
16.    Survivorship. The rights and obligations of the parties to this Agreement
will survive termination of Employee’s employment with the Company.
17.    Signatures. This Agreement may be signed in two counterparts, each of
which shall be deemed an original, with the same force and effectiveness as
though executed in a single document.
18.    Other. This Agreement shall not be interpreted to limit or reduce the
common law or statutory rights or remedies of any party hereto.





--------------------------------------------------------------------------------









GODADDY.COM, LLC
 


AMAN BHUTANI
By: _____________________________
 
Signature:___________________________
Print Name: Nima Jacobs Kelly                  
 
Date: ______________________________
Title: Chief Legal Officer                         
 
 
Date: ________________________
 
 



Exhibit A - SUBJECT: Intellectual Property
1. Except as listed in Section 2 below, the following is a complete list of all
Prior Inventions relevant to the subject matter of my employment by GoDaddy,
that have been made or conceived or first reduced to practice by me alone or
jointly with others prior to my employment by GoDaddy:
__________________________________________________________________________________________________________________________________________________________________________________________________________________________________________
[ ] Additional sheets
2. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to Prior Inventions generally listed below,
the proprietary rights and duty of confidentiality with respect to which I owe
to the following party(ies):
Prior Inventions         Party(ies) Relationship
1.____________________________________________________________________________
2.____________________________________________________________________________
3.____________________________________________________________________________
[ ] Additional sheets



